DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted March 30, 2020 and July 13, 2020, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (DE 20 2017 006171) (US 2019/0259996 is being used as the English language translation).
Regarding claim 1, Fritz et al. teaches a battery module, comprising:
a plurality of battery units connected in series (para. [0114]);

a plurality of bridging busbars, each connecting non-adjacent battery units among the plurality of battery units (each bridging busbar connects battery units at opposite sides of the battery module (Fig. 20); and
an adjacent busbar (each bridging busbar connects battery units that are next to each other on the same side of the battery module at least physically),
wherein an electrical connection path is formed in the battery module by the electrode output connecting piece, the plurality of bridging busbars and the adjacent busbar (Fig. 20) and 
at least two of the plurality of bridging busbars partially overlap with and fit one another in an electrical insulation manner as a group (electrically insulating insulation element 186; para. [0193]; Figs. 20 and 21),
wherein the plurality of bridging busbars comprises an upper bridging busbar and a lower bridging busbar (para. [0193]), 
the upper bridging busbar and the lower bridging busbar partially overlapping with each other in an insulating manner (para. [0193]),
an insulator is provided between the upper bridging busbar and the lower bridging busbar (Fig. 21), and 
a periphery of the insulator extends beyond a circumference of an overlapping portion between the upper bridging busbar and the lower bridging busbar (Fig. 21). 

Regarding claim 5, Fritz et al. Embodiment 1 is silent regarding a battery module wherein the upper bridging busbar comprises an upper body portion, a first upper connecting piece and a second upper connecting piece, and the first upper connecting piece and the second upper connecting piece protruding in parallel from a same side of the upper body portion, and at least one of the first upper connecting piece and the second upper connecting piece is connected to the upper body portion via an arc transition.  However, Fritz et al. in Embodiment 2 teaches that it is known in the art for a battery module to have a bridging busbar comprising a body portion, a first connecting piece and a second connecting piece, and the first connecting piece and the second connecting piece protruding in parallel from a same side of the body portion, and at least one of the first connecting piece and the second connecting piece is connected to the body portion via an arc transition (the location where the cell 
Regarding claim 6, Fritz et al. Embodiment 1 is silent regarding a battery module wherein the lower bridging busbar comprises a lower body portion, a first lower connecting piece and a second lower connecting piece, the first lower connecting piece and the second lower connecting piece protruding in parallel from a same side of the lower body portion.  However, Fritz et al. in Embodiment 2 teaches that it is known in the art for a battery module to have a bridging busbar comprising a body portion, a first connecting piece and a second connecting piece, the first connecting piece and the second connecting piece protruding in parallel from a same side of the body portion (Fig. 11).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lower bridging busbar of Fritz et al. Embodiment 1 by incorporating a body portion, a first connecting piece and a second connecting piece, the first connecting piece and the second connecting piece protruding in parallel from a same side of the body portion as taught by Fritz et al. 
Regarding claim 7, modified Fritz et al. teaches a battery module wherein surfaces of the first upper connecting piece, the second upper connecting piece, the first lower connecting piece and the second lower connecting piece facing towards the plurality of battery units are coplanar (Fritz et al., Fig. 11).  
Regarding claim 8
Regarding claim 10, modified Fritz et al. is silent regarding wherein a distance D1 between the locating hole of the first upper connecting piece and the locating hole of the first lower connecting piece is five times to fifteen times a distance P1 between the first upper connecting piece and the first lower connecting piece.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locating hole of modified Fritz et al. such that a distance D1 between the locating hole of the first upper connecting piece and the locating hole of the first lower connecting piece is five times to fifteen times a distance P1 between the first upper connecting piece and the first lower connecting piece when doing so best helps to align the busbars to improve the connection between the batteries of the module.  
Regarding claim 11, modified Fritz et al. is silent regarding wherein a distance D2 between the locating hole of the second upper connecting piece and the locating hole of the second lower connecting piece is five times to fifteen times a distance P2 between the second upper connecting piece and the second lower connecting piece.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locating hole of modified Fritz et al. such that a distance D2 between the locating hole of the second upper connecting piece and the locating hole of the second lower connecting piece is five times to fifteen times a distance P2 between the second upper connecting piece and the second lower connecting piece when doing so best helps to align the busbars to improve the connection between the batteries of the module.  

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. as applied to claim 6 above, and further in view of Xing et al. (CN 107204418) (on the March 30, 2020 IDS).
Regarding claim 8, modified Fritz et al. is silent regarding a battery module wherein each of the first upper connecting piece, the second upper connecting piece, the first lower connecting piece and the second lower connecting piece is provided with a locating hole, and a distance D1 between the locating hole of the first upper connecting piece and the locating hole of the first lower connecting piece is equal to a distance D2 between the locating hole of the second upper connecting piece and the locating hole of the second lower connecting piece.  However, Xing et al. teaches that it is known in the art for a busbar to be provided with a locating hole (cell observation hole 3) which allows the correct positioning of the busbar onto the corresponding battery terminal (para. [0026]; Figs. 2 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the each of the first upper connecting piece, the second upper connecting piece, the first lower connecting piece and the second lower connecting piece to include a locating hole as taught by Xing et al. in order to correcting position of each of the aforementioned connecting pieces onto a corresponding battery terminal (Xing et al., para. [0026]).  With regards to a distance D1 between the locating hole of the first upper connecting piece and the locating hole of the first lower connecting piece is equal to a distance D2 between the locating hole of the second upper connecting piece and the locating hole of the second lower connecting piece, because all of the locating holes of 
Regarding claim 10, modified Fritz et al. is silent regarding wherein a distance D1 between the locating hole of the first upper connecting piece and the locating hole of the first lower connecting piece is five times to fifteen times a distance P1 between the first upper connecting piece and the first lower connecting piece.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locating hole of modified Fritz et al. such that a distance D1 between the locating hole of the first upper connecting piece and the locating hole of the first lower connecting piece is five times to fifteen times a distance P1 between the first upper connecting piece and the first lower connecting piece when doing so best helps to align the busbars to improve the connection between the batteries of the module.  
Regarding claim 11, modified Fritz et al. is silent regarding wherein a distance D2 between the locating hole of the second upper connecting piece and the locating hole of the second lower connecting piece is five times to fifteen times a distance P2 between the second upper connecting piece and the second lower connecting piece.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .  

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.  
Applicant’s argue:  The feature is described in the application at paragraph 61 in conjunction with figure 3 (reproduced below). More particularly, as illustrated in figure 3, the periphery of the insulator 5 extends beyond a circumference of an overlapping portion between the upper bridging busbar 41 and the lower bridging busbar 42 by 2mm to 6 mm. This structure avoids a shift and an invalid electrical connection between the upper and lower bridging busbars 41, 42 and ensures sufficient insulation therebetween. In addition, condensate that accumulates at the periphery of the insulator 5 may fall downward without damaging the insulation between the upper and lower bridging busbars 41, 42.  Fritz fails to disclose the above limitation. Fritz specifically discloses that an insulation element 186, in form of a substantially flat insulation plate 188, is preferably arranged between the intersecting cell connectors 142 and power connections 144 (see paragraph 189).  The insulation 
 It is the Office’s position that the prior art is not required to teach the same advantages as the instant invention in order to read on the instant claims.  
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 1 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724